J-A13026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: P.M.,JR., A         :    IN THE SUPERIOR COURT OF
 MINOR                                   :         PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: P.M.,SR., FATHER             :
                                         :
                                         :
                                         :
                                         :    No. 211 EDA 2022

            Appeal from the Decree Entered December 10, 2021
   In the Court of Common Pleas of Wayne County Civil Division at No(s):
                         CP-64-AD-0000014-2021


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                              FILED JULY 29, 2022

     Appellant, P.M., Sr. (“Father”) appeals from the December 10, 2021

Decree entered in the Wayne County Court of Common Pleas that involuntarily

terminated his parental rights to twelve-year old P.M., Jr. (“Child”), born in

April 2009, pursuant to 23 Pa.C.S. § 2511(a)(11) and (b) of the Juvenile Act.

Upon review, we affirm.

FACTUAL AND PROCEDURAL HISTORY

     Child’s biological mother is deceased.    On January 27, 2021, Father

agreed to place Child in the care and custody of the Wayne County Children

and Youth Services Agency (“the Agency”) after Father was arrested on

charges of Involuntary Deviate Sexual Intercourse with a Child and related

crimes, incarcerated, and unable to post the $250,000 bail. On February 22,

2021, after Father revoked his consent to placement, the trial court held a

hearing and granted the Agency’s request for emergency placement of Child.
J-A13026-22



On February 25, 2021, the trial court adjudicated Child dependent and ordered

the Agency to retain legal and physical custody of Child.

      On July 22, 2021, a court sentenced Father to 12 to 84 months’

incarceration after he entered a guilty plea to Corruption of Minors – Related

to Sexual Offenses for the sexual assault of his live-in paramour’s twelve-

year-old daughter.

      On August 3, 2021, the Agency filed a Motion for Aggravated

Circumstances alleging that Father was required to register as a sexual

offender, which is grounds for a finding of aggravated circumstances pursuant

to Section 6302 of the Juvenile Act. On August 10, 2021, the trial court held

a hearing on the Agency’s motion.      The Agency presented testimony from

Heather Schariest, the Agency case worker assigned to Father and Child’s

case. Ms. Schariest testified that Father pled guilty to Corruption of Minors –

Related to Sexual Offenses and was required to register as a Tier One sex

offender for fifteen years. Ms. Schariest testified that it was the Agency’s

position that reunification efforts should cease and that it would be in Child’s

best interest to pursue a goal change to Adoption.      The Agency entered a

certified copy of Father’s July 22, 2021 Sentencing Order into evidence without

objection. Father confirmed that he remained incarcerated and testified that

he opposed the motion for various reasons, including that Child looked horrible

during the last visitation via video, that Child did not know what was going

on, and that Father never raised a hand or weapon to Child.




                                     -2-
J-A13026-22



       On August 10, 2021, the trial court found that the Agency presented

clear and convincing evidence to establish that aggravated circumstances

existed because Father was required to register as a sexual offender. The

court concluded that the Agency did not have to make efforts to reunify Child

with Father.

       On September 15, 2021, the Agency filed a Petition for Involuntary

Termination of Father’s Parental Rights.1 On October 29, 2021, the court held

a hearing on the petition. The Agency presented testimony from Stephanie

Pender, an Agency caseworker. Father testified on his own behalf.

       In sum, Ms. Pender testified that Child was placed in foster care for the

prior nine months awaiting an adoptive placement with his paternal uncle in

Arizona. Ms. Pender explained that Child and Father had video visits two times

per month, but the visits have been difficult to arrange since authorities

transferred Father from county jail to state prison. Ms. Pender testified that

Father and Child have a bond, but that it has “faded considerably” and

although Child misses Father, Child wants to move forward and wishes to be

____________________________________________


1 The trial court appointed Child’s guardian ad litem (“GAL”) to serve as Child’s
legal counsel during the termination proceedings. Upon review of the certified
record, the Agency informed the trial court about Child’s expressed wish to be
adopted. Since no conflict existed between Child’s legal interests, which were
synonymous with his expressed preference to be adopted, and Child’s best
interests, which were to involuntarily terminate Father's parental rights and
to permit adoption, the appointment of the GAL as counsel representing both
the child's legal interests and his best interests was sufficient. See In re
P.G.F., 247 A.3d 955, 964 (Pa. 2021) (stating that, when a child's best
interests and legal interests do not conflict, the trial court may appoint a single
attorney to serve in the dual capacity of guardian ad litem and legal counsel).

                                           -3-
J-A13026-22



adopted by his uncle. N.T. TPR Hearing, 10/29/21, at 8, 10. Ms. Pender

further testified that Child is doing well in placement, is fully compliant with

his permanency plan, and has a bond with his uncle whom he contacts via

telephone and video several times a week. Ms. Pender testified that Father is

currently incarcerated at SCI Camp Hill, is non-compliant with the permanency

plan, and has not contacted the Agency or requested updates since the last

court date.    Ms. Pender confirmed that the trial court previously found

aggravated circumstances because Father was required to register as a sex

offender. Ms. Pender testified that a goal change to adoption and termination

of parental rights would be in Child’s best interest and serve his

developmental, physical, and emotional needs.

      Father testified that he was opposed to his rights being terminated, that

he has not been able to speak to Child in four months, that his criminal case

has nothing to do with Child, and Child wants Father in his life. Father stated

that he should not lose his parental rights when “prostitut[es,] gays[,] and

lesbians have rights to children.” Id. at 19. Father explained that he was

only asking to have video visits and “I only live for my children. . . I really

miss my son a lot, he’s the only thing I got left.” Id. at 19-21. Father testified

that he would be released early in fifteen months if he finished required

classes. Finally, Father explained that he did not think it was in Child’s best

interest to be in foster care and he wanted Child to be with Child’s uncle in

Arizona.




                                      -4-
J-A13026-22



      On December 10, 2021, the trial court found that Father was a

registered sex offender and that it was in Child’s best interest to terminate

Father’s parental rights and change Child’s permanency goal to Adoption.

      Father timely appealed. Father complied with Pa.R.A.P. 1925. The trial

court relied on its December 10, 2021 Order and Opinion in lieu of a Rule

1925(a) opinion.

ISSUES RAISED ON APPEAL

      Father raises the following issues for our review:

      1. Whether the [t]rial [c]ourt erred as a matter of law in
         determining that termination of parental rights of [Father] was
         warranted?

      2. Whether the [t]rial [c]ourt erred as a matter of law in
         determining that termination of parental rights of [Father] was
         in the best interests of [C]hild.

      3. Whether the [t]rial [c]ourt erred as a matter of law in
         determining that [the Agency] had met its burden of proof in
         this involuntary termination of parental rights [] matter?

Father’s Br. at 4.

LEGAL ANALYSIS

      When we review a trial court’s decision to grant or deny a petition to

involuntarily terminate parental rights, we must accept the findings of fact and

credibility determinations of the trial court if the record supports them. In re

T.S.M., 71 A.3d 251, 267 (Pa. 2013). “If the factual findings are supported,

appellate courts review to determine if the trial court made an error of law or

abused its discretion.” Id. (citation omitted). “Absent an abuse of discretion,



                                     -5-
J-A13026-22



an error of law, or insufficient evidentiary support for the trial court’s decision,

the decree must stand.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009)

(citation omitted).   We may not reverse merely because the record could

support a different result. T.S.M., 71 A.3d at 267. We give great deference

to the trial courts “that often have first-hand observations of the parties

spanning multiple hearings.” Id. Moreover, “[t]he trial court is free to believe

all, part, or none of the evidence presented, and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa. Super. 2004) (citation omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S. § 2511, governs

termination of parental rights, and requires a bifurcated analysis. “Initially,

the focus is on the conduct of the parent.” In re Adoption of A.C., 162 A.3d

1123, 1128 (Pa. Super. 2017) (citation omitted).             “The party seeking

termination must prove by clear and convincing evidence that the parent’s

conduct satisfies the statutory grounds for termination delineated in Section

2511(a).” Id. (citation omitted). If the court determines that the parent’s

conduct warrants termination of his or her parental rights, the court then

engages in “the second part of the analysis pursuant to Section 2511(b):

determination of the needs and welfare of the child under the standard of best

interests of the child.” Id. (citation omitted).

Termination Pursuant to Section 2511(a)(11)

      Instantly, the trial court terminated Father’s parental rights pursuant to

Section 2511(a)(11), which provides that a court may terminate parental

                                       -6-
J-A13026-22



rights if “[t]he parent is required to register as a sexual offender under 42

Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders)[.]” 23

Pa.C.S. 2511(a)(11).

      Father avers that the Agency failed to present clear and convincing

evidence that Father was a registered sex offender, and, therefore, the trial

court erred when it terminated Father’s parental rights pursuant to Section

2511(a)(11). Father’s Br. at 9-10, 13. Father argues that the only evidence

in the record to prove that Father was a registered sex offender was testimony

from the Agency caseworker. Id. at 10. Father acknowledges that during an

earlier aggravated circumstances hearing the Agency entered a certified copy

of Father’s July 22, 2021 Sentencing Order into evidence without objection.

Id. However, Father argues that the Agency failed to incorporate the evidence

from that hearing into the termination proceedings and, therefore, failed to

present sufficient evidence that Father was a registered sex offender. Id.

Father’s argument is devoid of merit.

      Notably, Father himself points to evidence in the record that supports

the trial court’s decision to terminate his parental rights pursuant to Section

2511(a)(11) when he acknowledges Ms. Pender’s testimony in his Brief. Our

review of the record confirms that during the termination proceeding, Ms.

Pender testified that the court previously made a finding of aggravated

circumstances based on Father’s requirement to register as a sex offender.

N.T. TPR Hearing at 11. Father did not object to this testimony or present any

evidence to dispute it. As stated above, the trial court is free to believe all,

                                     -7-
J-A13026-22



part, or none of the evidence as well as make credibility determinations and

weigh the evidence.        Ms. Pender’s testimony provided the trial court with

evidence to support a termination of parental rights pursuant to Section

2511(a)(11), which merely requires the Agency to present evidence that a

parent is a registered sex offender and does not specify the type or amount

of evidence required to prove such. We decline to reweigh the evidence. As

the record supports the trial court’s findings, we discern no abuse of

discretion.2

Termination Pursuant to Section 2511(b)

       Upon review, we conclude that the Agency also presented clear and

convincing evidence to terminate Father’s parental rights pursuant to Section

2511(b).

       With respect to Section 2511(b), our analysis focuses on the effect that

terminating the parental bond will have on the child.        This Court reviews

whether “termination of parental rights would best serve the developmental,

physical, and emotional needs and welfare of the child.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa. Super. 2010).              It is well settled that

____________________________________________


2Father also argues, without citation to any legal authority, that the trial court
erred in its Opinion and Decree when it relied on evidence from Father’s
aggravated circumstances hearing, which was held pursuant to a separate
docket, to support its conclusion that Father was a registered sex offender.
As Father failed to provide any legal support for his argument, we find it to be
waived. See In re R.D., 44 A.3d 657, 674 (Pa. Super. 2012) (finding waiver
where the argument portion of an appellant’s brief lacked meaningful
discussion of, or citation to, relevant legal authority). We decline to act as
counsel.

                                           -8-
J-A13026-22



“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into needs and welfare of the child.” In re C.M.S., 884 A.2d 1284,

1287 (Pa. Super. 2005) (citation omitted).

      One major aspect of the “needs and welfare” analysis concerns the

nature and status of the emotional bond that the child has with the parent,

“with close attention paid to the effect on the child of permanently severing

any such bond.” In re Adoption of N.N.H., 197 A.3d 777, 783 (Pa Super.

2018) (citation omitted). The fact that a child has a bond with a parent does

not preclude the termination of parental rights. In re A.D., 93 A.3d 888, 897

(Pa. Super. 2014). Rather, the trial court must examine the depth of the bond

to determine whether the bond is so meaningful to the child that “its

termination would destroy an existing, necessary, and beneficial relationship.”

Id. at 898 (citation and internal quotation marks omitted). Moreover, the trial

court may consider intangibles, such as the love, comfort, security, and

stability the child might have with the adoptive resource. In re N.A.M., 33

A.3d 95, 103 (Pa. Super. 2011). Ultimately, the concern is the needs and

welfare of the child. In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010).

      Instantly, the trial court found that Child did have a bond with Father,

that the bond had “faded considerably” over time, and that terminating

Father’s parental rights would be in Child’s best interest. Opinion and Decree,

12/10/21, at 2, 3, 6.    The trial court emphasized that Child was “looking

forward to moving forward” and wished to be adopted by his uncle. Id. at 2-




                                      -9-
J-A13026-22



3. The record supports the trial courts findings, and we discern no abuse of

discretion.3

CONCLUSION

       In conclusion, our review of the record supports the trial court’s findings.

We discern no error of law or abuse of discretion with respect to the trial

court’s conclusion that the Agency presented clear and convincing evidence to

terminate Father’s parental rights pursuant to Section 2511(a) and (b).

       Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2022




____________________________________________


3  To the extent that Father argues that the trial court did not do a proper
Section 2511(b) analysis, we find this argument to be waived as Father failed
to raise it in his Rule 1925(b) statement and, thus, it is being raised for the
first time on appeal. See Pa.R.A.P. 1925(b)(vii) (explaining that issues not
included in the Rule 1925(b) statement are waived); Pa.R.A.P 302(a) (“Issues
not raised in the trial court are waived and cannot be raised for the first time
on appeal”).

                                          - 10 -